Permit me first of all, Mr. President, to convey to you the warm salutations of His Excellency Abdel Halim Khaddam, Deputy Prime Minister and Minister for Foreign Affairs of the Syrian Arab Republic, who, because of some important duties, is unable to attend today's meeting in person but who has entrusted me with the honorable task of delivering his statement before this august Assembly. It is my pleasurable duty to fulfill that task and to add to all that he has expressed in his statement regarding your election to the very high office of the Presidency of the General Assembly my personal expressions of high esteem and admiration.
47.	It pleases me to commence my statement by stating how proud we are, Sir, of your assuming the presidency of the thirty-first session of the United Nations General Assembly. We all know the role you have played since you assumed the representation of your esteemed country at the United Nations in upholding. the principles of the international organization and supporting the rights of the underprivileged peoples, as well as in the constant initiatives you have taken to uphold justice. In doing so, you have expressed the adherence of your country to the principles of right and its major contribution to the call for liberating humanity from slavery and backwardness. The last initiative taken by your country in this connexion was the recent Fifth Conference of Heads of State or Government of Non-Aligned Countries and the efforts Sri Lanka exerted for its success. Therefore, please accept our best wishes for your continued success. Hope is pinned on the present session for consolidating the bases of right, justice, peace and progress.
48.	On this occasion, I likewise praise Mr. Gaston Thorn, the Prime Minister of Luxembourg and President of the previous session, for the efficient way in which he conducted the proceedings of the thirtieth session and for his endeavors to translate its deeds into tangible results.
49.	We are meeting today after having taken another step towards the universality of the United Nations through the admission of Seychelles to our Organization. We congratulate that State on the sovereignty and independence that have crowned its struggle and we welcome it as an active Member in our midst. We hope to take more steps forward towards the universality of this Organization, so as to see in our midst the representatives of Angola and Viet Nam -those two heroic peoples who deserve the world's admiration and who, through the misuse of the veto in the Security Council, have so far been denied admission to the United Nations. We are certain of the victory of the cause of right and we are confident that the complete liberation of the peoples who are still divided and denied entity and independence by the proponents of aggression and racism will soon be consummated. We earnestly look forward to the day when all these peoples will become Members of this Organization and share in enhancing co-operation, security and peace.
50.	Last, but not least, I take this opportunity to praise the untiring efforts exerted by Mr. Kurt Waldheim, the Secretary-General, in the service of justice, progress and peace. We would like to assure him of the continued support of the Syrian Arab Republic in the pursuit of these efforts.
51.	The present session of the General Assembly is meeting today, following an event that attracted the attention of the whole world. Two months ago, the Fifth Conference of the non-aligned countries met in Colombo, where the Heads of State or Government of 85 States met and issued declarations and resolutions that embodied the will of more than half the countries of the world to affirm the identity of the non-aligned movement, upholding it and affirming its principles. Events have proved that these humane and international principles are designed to achieve justice, equality and coexistence among States and peoples.
52.	The fundamental significance of the Colombo Conference lies in the determination of more than one half of the world population to rid themselves of the system of unequal relations; to establish democratic relations among nations in political, economic and scientific spheres; to eliminate all forms of colonialism, racism and apartheid; and to end domination, occupation, backwardness and deprivation. The Colombo Conference has proved that the non-aligned movement is moving with sure steps towards the realization of these goals. The clarity of concepts that characterized the work of the Conference enabled it to conform to international changes and to develop its positive aspects without deviating from the principles and bases of the non-aligned movement. We hope that the General Assembly will support the demands included in the declarations and resolutions of the Colombo Conference [see A/31 / 197], since all the stands and demands expressed therein are in full harmony with the principles and purposes of the United Nations Charter.
53.	International peace cannot be established as long as the differences between rich and poor countries remain as big as they are at present, the technological gap between industrial and developing nations continues to increase, and trade dealings remain tarnished with aspects of exploitation, rising prices of manufactured goods and production equipment, and declining prices of raw materials. Is the deficit suffered by the thirds world countries not a direct outcome of such exploitation? Are not the constant disturbances witnessed by the world monetary system, for which responsibility lies with the capitalist countries, a source of imbalance in world trade and an addition to the huge burdens already borne by the economies of the developing countries in order to overcome backwardness, accelerate the rate of development, and achieve economic and social progress for their toiling people?
54.	Should the economic strategies of the major industrial countries continue to be guided by the quest for maximum profits without regard for the principle of equal cooperation, and should they continue* to maintain their dealings with the developing countries on a purely materialistic, closed and narrow basis, and should they not appreciate the major problems whether current, medium term, or long term-and the burdens of the third world, and, consequently, participate seriously in relieving its debts and supporting its development, then the present world situation foreshadows an explosion the victim of which will be the whole of humanity.
55.	Our earnest desire for peace and the realization of true equality and the shaping of a better future for the overwhelming majority of mankind prompts us to press for the implementation of the resolutions adopted during the sixth and seventh special sessions of the General Assembly [resolutions 3201 (S-VI), 3202 (S-VI) and 3362(S-Vn)], supported by the resolutions of the fourth session of the United Nations Conference on Trade and Development [UNCTADJ*, and by the Economic Declaration of the non-aligned Colombo Conference [Al31ll97l annex II], as well as of the resolutions of the Conference on Economic Co-operation among Developing Countries held in Mexico in September. 
56.	On this occasion, it should be pointed out that one of the foremost duties of our Organization is to implement the transfer of part of the funds spent by the super-Powers on the arms race to development purposes. The sincere appeals of the non-aligned and developing countries in this regard must not remain unheeded.
57.	We, in the Syrian Arab Republic, believe that no solution can be found to the suffocating world economic crisis that would produce an impact on over-all international relations -particularly that of international co-operation- unless we expedite the establishment of a new international economic order based on equality, equal sovereignty, co-operation and common interests among all the countries of the world.
58.	We hope the debates of the present session will yield the best positive results. Apart from the serious crises it has to deal with, this session has before it critical matters to tackle, since it is on the effective solutions for these issues that the future of humanity depends. Total disarmament, strategic arms limitation, the prevention of nuclear proliferation, and the convening of a world disarmament conference are problems that require a great deal of goodwill and constant effort, so that the resolutions shall not remain theoretical and without practical application in relieving tension and halting the arms race,
59.	The whole of the human race pins its hopes on the exploration and use of the wealth in the bottom of seas and oceans for the sake of the whole of humanity. Therefore, it would be worth while if we move ahead in shaping the exact executive international framework that would realize such hopes in order to secure new sources of food supplies and eliminate hunger and backwardness.
60.	Of no less importance is the possibility of enacting advanced rules for maritime law and materializing the keen desire to safeguard the environment through tangible comprehensive measures that would eliminate all kinds of pollution threatening all nations.
61.	Moreover, the numerous economic, cultural and social matters whereby the Organization is trying to disseminate the spirit of the Charter in theory and practice and to ensure justice, equality and progress in the international community, must be given the greatest attention, since they help in strengthening international friendship and under-standing among peoples,, especially since attention is focused at present on the fruits of the international detente which we hope might become general, embracing all regions and not limited to European or to East-West relations.
62.	Moving to other spheres in which the United Nations plays a leading role, we note that, though decolonization is making important progress, this process, however, falters sometimes because of the obstinacy and maneuvers of some colonial Powers confronting it. Therefore, numerous peoples and regions are still struggling for their freedom and right to self-determination.
63.	Racism, which is causing many people great suffering, notably in South Africa and Rhodesia, is a shameful blot on the history of mankind and an obstacle to the advance of civilization. The racist regimes in those African regions persist in slaughtering African patriots and committing aggression against independent States, such as Angola and Zambia, even going so far as to occupy Namibia.
64.	Those regimes which are the enemies of mankind could not have persisted in their crimes were it not for the political, military, and economic support and backing they are receiving from some Western Powers and were it not for the close collaboration between the said regimes and the Zionist racist entity in occupied Palestine.
65.	While those racist regimes have managed to impose their existence through injustice and aggression, the awareness of the indigenous population was able to create national liberation movements that are endeavoring by every possible means to eliminate racism and its regimes and to create the necessary conditions enabling the peoples of those regions to exercise their right to self- determination, sovereignty and independence. We hail the struggle of the peoples of South Africa, Namibia and Zimbabwe under the leadership of their liberation movements. We also applaud the decision of the Government of
Mozambique taken in March 1976 to close its borders with Southern Rhodesia, in application of the relevant United Nations resolutions. We call upon the General Assembly and the Security Council to take all measures under the Charter to help those peoples gain their liberation and to deter the racist regimes from pursuing their obnoxious policies and practices, and to force them to implement the pertinent United Nations resolutions.
66.	I feel duty-bound to declare our support for the just struggle waged by the people of Korea for the reunification of their country. We believe it has become necessary to eliminate the causes of tension and explosion in that part of the world by withdrawing all destructive weapons and all foreign forces from South Korea, and to commence dialog between the two parts of Korea aimed at their reunification.
67.	The problem of Cyprus remains unsolved due to imperialist maneuvers and attempts to transform the island into a NATO base. We hereby declare the necessity of speeding up the implementation of the United Nations resolutions related to this problem. We call also for the respect of the sovereignty of the island, its independence, territorial integrity and non-alignment. We commend the efforts exerted by the United Nations Secretary-General for the resumption of negotiations between the two parties to the conflict.
68.	While we warmly welcome the Helsinki document and the constructive spirit enshrined in it, we still believe that any talk about international detente and European security remains inadequate if the causes of tension in the Middle East are not eliminated. This can be done only through the evacuation by the Zionist forces of all the occupied Arab territories, and the guaranteeing of the legitimate national rights of the Palestinian people as provided for by United Nations resolutions. The world community has realized this fact, as was manifested by the October war. It has also realized that the core of the problem is the Palestine question and the expulsion of the people of Palestine from their homeland, and Israel's occupation of this homeland in addition to its occupation of important Arab States in the region. Therefore, it was natural and logical to regard the policy of partial solutions and small steps as merely a policy of anesthetization and bluff, the failure of which has been proven by events. It has also been shown that the Sinai Agreement, signed over a year ago,  was nothing but a move that immobilized peace efforts and restored to the region the state of no war, no peace. Syria has therefore refused to fall into the trap of the agreement and has put an end to the step-by-step policy.
69.	The maneuvers of imperialism and the enemies of peace have not stopped there. While the Arabs were struggling to recover their occupied territories, the forces hostile to the Arab nation concerted their efforts to provoke a new crisis in the Middle East. Those forces generated the events in Lebanon, which led to bloodshed and destruction and thus dimmed the hopes for a just peace in the region and diverted the Arabs' attention from the Palestine question and the path of struggle to secondary issues. The aims of these forces are to hamper the search for a just peace, to leave the problem unsolved, and to create one crisis after another, all for the sake of perpetuating Israel's occupation of Arab territories and keeping the Palestinian people displaced, and without a homeland.
70.	In the face of this explosive situation, and considering the fraternal and national ties, as well as the special ties, which exist between Syria and Lebanon, and in response to the sentiments and to the appeals of the diverse parties to the correct in Lebanon, Syria had no alternative but to contribute to the efforts aimed at putting an end to the fratricidal fighting and to encourage the parties to find a common ground on which dialog would take place in a democratic manner. To do this, Syria has exerted all possible efforts. You are undoubtedly aware of all the steps that we have taken, the latest of which was our effective contribution to enabling the new President of Lebanon, Mr. Elias Sarkis, to assume his constitutional functions and to create the necessary positive conditions for him to be able to solve the crisis. We shall not fail or hesitate to provide him with all necessary assistance for the restoration of stability to our brothers in Lebanon and for the preservation of the country's territorial integrity and the national unity of its people.
71.	We have also exerted every possible effort to alleviate the sufferings and diminish the difficulties of our Lebanese and Palestinian brethren in Lebanon. Syria has had, at the same time, to shoulder the burden and meet the daily needs of nearly 1 million Arab citizens-Lebanese, Palestinians and others-who fled death and hunger. These sincere efforts have been successful in bringing security and tranquility to vast regions in Lebanon. Syria is pursuing its national and humane efforts until the conspiracy against Lebanon, the Palestine cause and the Arab nation is completely defeated.
72.	If the first task of our Organization is admittedly the consolidation of international peace and security, it follows that any talk about such peace and security cannot be separated from the Middle East situation, which is becoming increasingly explosive as a result of Israel's intransigence and its flouting of United Nations resolutions.
73.	The Palestine question and the problems arising therefrom, notably the June 1967 aggression, have occupied the various bodies of the United Nations, especially the General Assembly and the Security Council, for nearly 30 years. The General Assembly has examined the Palestine question year after year until the number of resolutions adopted by the United Nations and its specialized organs on the Palestine question and its ramifications exceeded 360, towards which Israel has adopted an attitude of rejection and defiance.
74.	This obstinacy and arrogance led to the October war, exposing the world to the menace of a new war. By pursuing this path, Israel is pushing the world once again to the verge of a general world conflict. Daily declarations and innumerable incidents confirm that the Zionist entity will not withdraw from the territories it occupied through aggression and that the Palestinian people will remain under occupation and in exile. Conflict will thus continue in the region, endangering international peace and security.
75.	Following the October war, the international community became aware of the dangers implicit in the troubled situation in this region. The United Nations was moved by the gravity of the tragedy of the Palestinian people. Engaged in settling the conflict with a measure of justice, and recognizing that the Palestine issue is the core of the Middle East problem, the United Nations has called upon Israel to withdraw from the occupied Arab territories and to recognize the inalienable rights of the Palestinian people. The world community has also recognized the legitimacy of the struggle of the Palestinian people by receiving the Palestine Liberation Organization in the General Assembly and the Security Council as the representative of this people who voices their rights and aspirations.
76.	Israel has gone far in its continued rejection of all the United Nations resolutions related to the Palestine cause and the Middle East problem. By such conduct, Israel has never, since its admission to the United Nations, departed from the line it set for itself, namely that of violating the principles of the Charter, of international law, of the Universal Declaration on Human Rights, and the United Nations resolutions. Such conduct on the part of Israel is not to be wondered at, since its structure is founded on aggression and usurpation. Israel has never hesitated to .resort to lies and deceit although it undertook before the United Nations and in the context of its membership to abide unreservedly by the Charter and its principles, and to implement General Assembly resolution 181 (II) of 29 November 1947, and resolution 194 (III) of 11 December 1948 relating to the return of the refugees. It is high time for the General Assembly to act firmly and decisively and to assume its responsibilities and exercise its powers under the Charter by reconsidering Israel's membership in the United Nations. It is high time for the General Assembly to take the necessary measures with regard to the present explosive situation by implementing its resolutions 3236 (XXIX), and 3376 (XXX) on the question of Palestine and its resolution 3414 (XXX) on the situation in the Middle East. The General Assembly must determine the steps and timing of the implementation of the said resolutions and take practical measures both to ensure their effective implementation and to deter the recalcitrant party.
77.	Having felt profoundly the grave injustice suffered by the Palestinian people, and desiring during its last session to implement the international will to do justice to this people and to restore their rights not only by reaffirming general principles but also by ensuring their practical application, the General Assembly adopted its historic resolution 3376 (XXX) relating to the establishment of the Committee on the Exercise of the Inalienable Rights of the Palestinian People. The general functions of this Committee are based on the principles of the Charter and the United Nations resolutions. Its task is to draw up a procedural plan aimed at enabling the Palestinian people to exercise the rights recognized in resolution 3236 (XXIX).
78.	This Committee has completed its task in the best possible manner and deserves the appreciation of the overwhelming majority of the members of the international community. In its report/A/31/35J, it specified the phases necessary for putting an end to the Israeli occupation of the Palestinian territories occupied during the 1967 aggression.
79.	This constructive initiative manifesting the will of the international community and the valuable work that has been accomplished by the Committee, was reaffirmed by the majority of the members of the Security Council. Last June, however, the United States vetoed the draft resolution approving the report of the Committee [ibid., annexes III and IV]. Thus, the United States aborted a valuable effort which was bound to achieve the most concrete tangible move towards the establishment of peace and justice in this strategic region, so vital to international peace and security. The United States veto this year also aborted two other attempts when we resorted to the Security Council, which is the highest international organ, and won the support of the majority of the Council's members. Thus the United States has blocked other paths that could have led to a just and durable peace.
80.	The Zionist occupation of Arab territories following the June 1967 aggression has continued. Israel has persisted in carrying out its settler-colonialist plans and designs and in annexing the occupied territories, as well as in oppressing the Arab population in order to force it to submit permanently to occupation, or to depart. About 70 settlements have been established in the occupied territories.
81.	In the face of all these aggressive acts, the Palestinian people had no alternative but to organize their ranks inside and outside the occupied territories and to fight with every means at their disposal to recover their usurped rights. This was the cause of the widespread popular uprising that has been raging in the occupied territories since last spring despite all the Nazi-type measures used by the forces of occupation to suppress the rebelling population and to perpetuate occupation.
82.	The revolt of the Palestinian people and the Zionist- Nazi methods of annihilation and oppression, and the explosive situation in the Middle East have constituted a decisive answer to all those who imagined that Israel would withdraw from the occupied territories and would recognize the rights of the Palestinian people. A few months ago, the Israeli Cabinet faced an acute crisis because of a proposal to move a settlement that had been established in the vicinity of an Arab village. The Cabinet was about to collapse when some of the ministers considered that such a move contravened Israel's alleged right .to settle in the Arab territories. The Israeli Cabinet finally reached a compromise, namely to maintain the settlement until another location could be found in the occupied West Bank. If the relocation of a colony illegally established on Arab territories has caused a Cabinet crisis, is it at all possible to believe that Israel might withdraw from the occupied territories or recognize the rights of the Palestinian people?
83.	We are striving for peace. However, the desired peace we are eager to attain through your help and that of all peace and justice-loving peoples is the just and durable peace that would ensure for us the complete restoration of all our occupied territories and of the national right of the Palestinians.
84.	We have spared no effort and we have tried to seize every opportunity to achieve this aim. We have welcomed, and still welcome, every initiative conducive to the implementation of the United Nations resolutions in conformity with the principles we have repeatedly affirmed. The first principle is that any initiative that ignores and disregards the unity of the cause and does not aim at a comprehensive solution perpetuates stalemate and carries with it the germs of a flare-up. The second principle is that any initiative that is not based on the recognition of the complete and inalienable national rights of the Palestinian people and on total withdrawal from all the territories occupied in 1967 is in contravention with the principles of the Charter and United Nations resolutions, and is doomed to failure. The third principle is that any international effort made to establish a just and lasting peace without the participation of the legitimate representatives of the Palestinian people as a principal party equal to the other parties concerned is in contravention to the General Assembly resolutions, and deprives the desired peace of its basic factors of justice, continuity and comprehensiveness.
85.	In addition to this, we believe that any delay in seeking means to avoid the current stalemate or in implementing the United Nations resolutions would inevitably lead to a heightening of the tension in the region and would expose peace and security in the Middle East and in the entire world to grave dangers.
86.	We can sum up the three-year period that has elapsed since the October war of liberation-whose third anniversary we are celebrating today-by saying that all peace initiatives in the Middle East have been obstructed by Israel's aggression and colonialist tyranny. So long as serious and constructive efforts towards peace stand immobilized and paralyzed in the face of doors hermetically sealed by Zionism and imperialism, the only course left open to our people is to continue the struggle by all means until our aims, which in fact are the aims of the Charter, and the aims of the General Assembly resolutions, are achieved. The October war has proved that we possess the necessary and adequate potential and that we are capable of utilizing it, and that we have no alternative but to utilize it should peace efforts continue to fail. This makes it incumbent upon our Organization to stand firm against the aggressor and to deprive it of means of aggression and compel it to carry out the provisions of the United Nations Charter and resolutions.
87.	Achieving the desired peace depends on the earnest desire of the members of the General Assembly to implement the resolutions adopted by them, resolutions based on the principles of the Charter. Members of the Assembly, we are fully confident of your belief in the Charter and your eagerness to consolidate the role of the United Nations in maintaining international peace and security, as well as in establishing a just and lasting peace in the Middle East. This can be achieved only if you determine the steps and time phases for the implementation of your resolutions, and if you adopt the practical steps that would ensure such implementation and would deter the aggressor and force it to heed the decisions of the international community.
